Benham, Chief Justice.
Appellant entered a plea of guilty in 1991 to the 1990 felony murder of Ulyss Washington, and was sentenced to life imprisonment. In February 1999, acting pro se, appellant filed a motion for out-of-time appeal, contending he had not been made aware of his right to appeal the judgment entered on his guilty plea, he had not had effective assistance of counsel, and the trial court had not ascertained a factual basis for the plea and had accepted the plea even though appellant was under the influence of medication. The court below denied the motion after reviewing the transcript of appellant’s guilty plea hearing and determining that the record contained adequate evidence of detailed facts to support the crime to which appellant pled guilty, that there was no evidence that appellant’s plea was compromised by his medication, and that there was no evidence of ineffective assistance of counsel. This appeal followed.
Our review of the transcript of the guilty plea hearing reveals that a sufficient factual basis for the plea was established through the representations of the assistant district attorney and the admissions of appellant. Since appellant’s assertions that his guilty plea counsel did not render effective assistance and that his plea was not voluntary due to the effects of his medication “cannot be determined wholly by reference to the facts of record, but require development in a post-plea hearing . . ., [appellant’s] remedy is habeas corpus, and it was not error to deny his motion for out-of-time appeal.” Stewart v. State, 268 Ga. 886, 887 (494 SE2d 665) (1998).

Judgment affirmed.


All the Justices concur.